DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered. 
Response to Arguments
The amendments submitted 02/02/2021 have been entered.  Claims 1-25 remain pending.
The Prior Art is:
Ollerenshaw et al., U.S. Patent Publication 2011/0308784, hereinafter Ollerenshaw
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection is being applied.  In view of the amendments, a new interpretation of Ollerenshaw is being applied as detailed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-17, 19-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollerenshaw et al., U.S. Patent Publication 2011/0308784, hereinafter referred to as Ollerenshaw.
Regarding Claim 1, Ollerenshaw discloses a hydraulic disconnect tool, the disconnect tool comprising:
A lug retaining sleeve (including tubular 12 and attached actuators for the motor 52 as seen in Figure 1D) the sleeve having an upper portion (as seen at the top of Figure 1B), a base portion (as seen at the bottom of Figure 1B), and a lower portion (as seen in the middle of Figure 1B, the location adjacent capture die elements 34),
At least one primary prong (formed by the inner grooves and ridges 31a/b extending from sleeve 30) for engaging at least one primary prong receiver disposed in a latch housing (housing 16 having a plurality of die capture elements 34 with prongs for engaging the grooves/ridges of sleeve 30; Paragraphs 0079, 0080),
At least one secondary prong for selectively engaging at least one secondary prong receiver disposed in the latch housing when the at least one primary prong fails to properly engage its respective receiver (Examiner notes that the system includes a plurality of individual capture die assemblies 34 configures to mate to multiple respective grooves of housing 30 as seen in Figure 1D, such that if any one were to fail for a reason, other would still be attached, in the absence of a more specific recitation of the structure for such a failsafe, multiple unique elements would be capable of operation in the event of singular failure; Paragraph 0079),

Regarding Claims 2 and 3, Ollerenshaw further discloses that the system comprises a preload sleeve (rack sleeve; Paragraph 0033) disposed adjacent the lug retaining sleeve and adjacent the latch housing, wherein the sleeve is threadedly disposed around a part of the lower portion of the lug retaining sleeve (as seen in Figure 1D) and adjacent to the base portion of the lug retaining sleeve (noting that in some embodiments, the sleeve may be threaded by a screw thread; Paragraph 0033).
Regarding Claim 4, Ollerenshaw further discloses that the primary prongs and the secondary prongs extend from a lug (the sleeve 30), the lug disposed in at least one radially directed opening in the lower portion of the lug retaining sleeve (as seen in Figure 1D, the sleeve 30 is disposed inside the area formed by portions of the lug retaining sleeve).
Regarding Claim 6, Ollerenshaw further discloses that the latch housing (16) has a bottom sub portion (located at the end adjacent cam feature 30a in Figure 2) for connecting the disconnect tool to outer tools (of the disconnect assembly 28) and an extended sleeve portion (primary body extending away from cam feature 30a as seen in Figure 2) that extends from the bottom sub portion and around the lower portion of the lug retaining sleeve, the retaining sleeve having an inner portion (as seen in Figure 1B/D), the inner portion of the lug retaining sleeve having a primary prong receiving area and a secondary prong receiving area (in the form of the patterned areas in Figure 1D) for engaging the primary and secondary prongs of their respective lugs.
Regarding Claim 7, Ollerenshaw further discloses that the lower portion of the lug retaining sleeve comprises at least one spline axially disposed thereon for engagement with a spline receiving area disposed on an inner portion of the latch housing to prevent the latch housing from rotating 
Regarding Claim 8, Ollerenshaw further discloses that an outer surface of the lower portion of the lug retaining sleeve further comprises at least one fluid course axially disposed thereon (as seen in Figures 1A/B, the lower portion of the inner sleeve 12 extends outside of the housing with an outer surface that would facilitate a fluid course.  Examiner notes that in the absence of a more specific structure recited in relation to such a feature, it is being interpreted broadly.
Regarding Claim 9, Ollerenshaw further discloses that each secondary prong receiver is larger than each secondary prong (in that the maximum dimension of the receiver space is larger than at least the extension tip of the prongs as seen in Figure 1D), such that the prongs can slide at least some degree when running into their respective receiver.  Examiner notes that a more specific recitation of the dimension or the operation of the secondary prong receiver would likely be sufficient to overcome the above interpretation.
Regarding Claim 10, Ollerenshaw further discloses that the prop (38) includes a depression area disposed on an outer portion that is in radial alignment with the radial directed opening in the lug retaining sleeve when the prop is in a second position to allow the lug to slide into and disengage the prongs from the receiving area (as seen in Figure 2, sleeve 38 includes windows 37 which allow alignment and holding of the lugs in a desired orientation during movement, wherein, as seen in Figure 1D, such openings would be aligned with the patterned surface of the inner tubular 12.
Regarding Claim 12, Ollerenshaw further discloses that the primary and secondary prongs are angled on an uphole side of the prongs, as seen in Figures 2 and 1D.
Regarding Claim 13, Ollerenshaw discloses a method, the method comprising:
Pumping fluid into and through a hydraulic disconnect tool (in the case of circulating drilling mud; Paragraph 0018), the disconnect tool comprising:

At least one primary prong (formed by the inner grooves and ridges 31a/b extending from sleeve 30) for engaging at least one primary prong receiver disposed in a latch housing (housing 16 having a plurality of die capture elements 34 with prongs for engaging the grooves/ridges of sleeve 30; Paragraphs 0079, 0080),
At least one secondary prong for selectively engaging at least one secondary prong receiver disposed in the latch housing when the at least one primary prong fails to properly engage its respective receiver (Examiner notes that the system includes a plurality of individual capture die assemblies 34 configures to mate to multiple respective grooves of housing 30 as seen in Figure 1D, such that if any one were to fail for a reason, other would still be attached, in the absence of a more specific recitation of the structure for such a failsafe, multiple unique elements would be capable of operation in the event of singular failure; Paragraph 0079),
A prop (clutch housing 38) slidably disposed inside the primary prong in the radial direction (as seen in Figure 1D, the clutch housing 38 is located adjacent the inner mandrel 12 and radially inside the primary prongs of sleeve 30; Paragraph 0079);
Disengaging the latch housing from the lug retaining sleeve (Paragraph 0090).
Regarding Claim 14, Ollerenshaw further discloses the step of shifting the prop within the lug retaining sleeve (Paragraphs 0079, 0085, 0090).
Regarding Claims 15 and 16, Ollerenshaw further discloses that the system comprises a preload sleeve (rack sleeve; Paragraph 0033) disposed adjacent the lug retaining sleeve and adjacent the latch housing, wherein the sleeve is threadedly disposed around a part of the lower portion of the lug 
Regarding Claim 17, Ollerenshaw further discloses that the primary prongs and the secondary prongs extend from a lug (the sleeve 30), the lug disposed in at least one radially directed opening in the lower portion of the lug retaining sleeve (as seen in Figure 1D, the sleeve 30 is disposed inside the area formed by portions of the lug retaining sleeve).
Regarding Claim 19, Ollerenshaw further discloses that the latch housing (16) has a bottom sub portion (located at the end adjacent cam feature 30a in Figure 2) for connecting the disconnect tool to outer tools (of the disconnect assembly 28) and an extended sleeve portion (primary body extending away from cam feature 30a as seen in Figure 2) that extends from the bottom sub portion and around the lower portion of the lug retaining sleeve, the retaining sleeve having an inner portion (as seen in Figure 1B/D), the inner portion of the lug retaining sleeve having a primary prong receiving area and a secondary prong receiving area (in the form of the patterned areas in Figure 1D) for engaging the primary and secondary prongs of their respective lugs.
Regarding Claim 20, Ollerenshaw further discloses that the lower portion of the lug retaining sleeve comprises at least one spline axially disposed thereon for engagement with a spline receiving area disposed on an inner portion of the latch housing to prevent the latch housing from rotating independently of the lug retaining sleeve (spline housing 14 includes a torque transferring spline 24; Paragraph 0083).
Regarding Claim 21, Ollerenshaw further discloses that an outer surface of the lower portion of the lug retaining sleeve further comprises at least one fluid course axially disposed thereon (as seen in Figures 1A/B, the lower portion of the inner sleeve 12 extends outside of the housing with an outer surface that would facilitate a fluid course.  Examiner notes that in the absence of a more specific structure recited in relation to such a feature, it is being interpreted broadly.
Claim 22, Ollerenshaw further discloses that each secondary prong receiver is larger than each secondary prong (in that the maximum dimension of the receiver space is larger than at least the extension tip of the prongs as seen in Figure 1D), such that the prongs can slide at least some degree when running into their respective receiver.  Examiner notes that a more specific recitation of the dimension or the operation of the secondary prong receiver would likely be sufficient to overcome the above interpretation.
Regarding Claim 23, Ollerenshaw further discloses that the prop (38) includes a depression area disposed on an outer portion that is in radial alignment with the radial directed opening in the lug retaining sleeve when the prop is in a second position to allow the lug to slide into and disengage the prongs from the receiving area (as seen in Figure 2, sleeve 38 includes windows 37 which allow alignment and holding of the lugs in a desired orientation during movement, wherein, as seen in Figure 1D, such openings would be aligned with the patterned surface of the inner tubular 12.
Regarding Claim 25, Ollerenshaw further discloses that the primary and secondary prongs are angled on an uphole side of the prongs, as seen in Figures 2 and 1D.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ollerenshaw (2011/0308784) in view of Stautzenberger, U.S. Patent Publication 2014/0124220, hereinafter referred to as Stautzenberger.
Regarding Claims 11 and 24, Ollerenshaw discloses the limitations presented in Claims 10 and 23 as previously discussed.  While Ollerenshaw discloses that the actuation for the disconnect tool as a motor, it also discloses that any conventional type of actuator can be used to achieve the desired movement (Paragraph 0086), but fails to expressly disclose a fluid blocking member and seat.
Additionally, Stautzenberger teaches that a downhole rotational actuator may utilize a drop-ball valve using a type of rotational indexing mechanism (Paragraphs 0022, 0024).
Therefore, it would have been obvious to modify the assembly of Ollerenshaw to include a surface which could at least indirectly engage a fluid blocking member to an alternate or additional means of imparting an actuation force.  Doing so would provide utility in specific types of wellbore environments (Stautzenberger teaches that horizontal wells or high pressure wells benefit from such an actuator).  Additionally, it is noted that as Stautzenberger teaches that such modifications are common and can easily be built into tools (Paragraph 0022), such that said modification would merely constitute a simple substituition of one known actuator for a downhole tool for another known means with a reasonable expectation of success (MPEP 2143, Subsection I,B).
Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676